DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-11 are pending in the application.
Election/Restrictions
Applicant’s election of species MyD88 siRNA in the reply filed on 1/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claim 3 is withdrawn from consideration for being directed to non-elected subject matter. Claims 1, 2, 4-11 are currently under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 2 “a MyD88 siRNA or an siRNA targeting MyD88” renders the claim indefinite because it is unclear what is the difference between “MyD88 siRNA” and “an siRNA targeting MyD88.” The prior art recognizes that siRNA are short RNAs that targets 
Note: for art rejection set forth below, both terms are interpreted as siRNA that targets MyD88.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4, 6, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Avkin-Nachum (US 8,859,751).
Claim 1 is drawn to a method of treating wet age-related macular degeneration in a subject that comprises a single step of administering a therapeutic effective amount of an inhibitor of MyD88 to the subject.

Regarding claims 2, 4 and 6, Avkin-Nachum discloses the inhibitor is a Myd88 siRNA (or targeting siRNA) (Table 8).
Regarding claims 9 and 10, Avkin-Nachum discloses the siRNA is delivered by IVT (col.73, lines 25-32).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avkin-Nachum, in view of Kubo (Oligonucleotides, 2007, Vol. 17, pages 445-464).
The teaching from Avkin-Nachum is discussed above. However, Avkin-Nachum does not teach the inhibitor is a cholesterol-conjugated MyD88 siRNA.  
Kubo teaches method of modify a 27 nt dsRNA, conjugating cholesterol to the 5’ sense strand enhances stability of the RNA in serum and ensure long term RNAi gene silencing (page 458-459, Figure 6 and legend, and 1st col., 1st paragraph).
It would have been obvious to an ordinary skilled in the art that modifications to siRNA molecules such as cholesterol conjugation at 5’ sense strand enhances stability and ensures long term gene silencing based on the teaching from Kubo. The ordinary skilled in the art would thus be motivated to modify the MyD88 siRNA taught by Avkin-Nachum to include cholesterol conjugation to improve stability and gene silencing activity.  The ordinary skilled in the art would have reasonable expectation of success following combined teaching from Avkin-Nachum and Kubo. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.  

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avkin-Nachum, in view of Kaneko (IDS).
The teaching from Avkin-Nachum is discussed above. However, Avkin-Nachum does not teach administering an additional inhibitor such as AluRNA, or compound that increases the amount of DICER polypeptide in a cell.
Kaneko teaches DICER loss induces RPE cell death and degeneration (page 326, 1st col., 1st paragraph and Figure 1).  Kaneko teaches DICER depletion induces Alu RNA cytotoxicity (page 327, 1st col., 2nd paragraph, and Figure 3).  Kaneko et al. teach that RPE degeneration is blocked by Alu RNA inhibition (page 329, Figure 5 and legend).  Kaneko teaches that the above finding provides a rationale to investigate Alu RNA inhibition or DICER augmentation as potential therapy (page 329, 2nd col., 4th paragraph, last line).  
It would have been obvious to an ordinary skilled in the art to administering an inhibitor of AluRNA and/or compounds that increases the amount of DICER in combination with siRNA to MyD88 to treat AMD based on combined teaching from Avkin-Nachum and Kaneko.  The ordinary skilled in the art would have been motivated to further include an inhibitor AluRNA and/or DICER augmentation compound because Kaneko teaches it may be potential therapy to AMD. The ordinary skilled in the art would as least try to combine both inhibitors to determine whether it would increase treatment efficiency. The level of skill in the art is high. Absent evidence from the contrary, the ordinary skilled in the art would have reasonable expectation of success to make both inhibitors to MyD88 and AluRNA or compound that increase DICER, and deliver them to a subject in need of following combined teaching from Avkin-Nachum and Kaneko.  Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.
Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Avkin-Nachum, in view of Reich et al (Molecular Vision 2003, Vol.9, pages 210-216).
The teaching from Avkin-Nachum is discussed above.  However, Avkin-Nachum does not teach administering a MyD88 siRNA subretinally.
Reich et al. teach a method of targeting VEGF using siRNA to inhibit ocular neovascularization in a mouse model of wet form of AMD, which is characterized by growth of new blood vessels below retina (see abstract, page 210, 2nd col., 6-11). Reich et al. teach siRNA to VEGF delivered by subretinal injection significantly reduces the retinal VEGF (see Figure 3 and legend).    
It would have been obvious to an ordinary skilled in the art to use subretinal injection to deliver MyD88 siRNA to treat AMD based on combined teaching from Avkin-Nachum and Reich et al. The ordinary skilled in the art would be motivated to try subretinal injection to optimize the delivery efficiency of siRNA because Reich et al. has demonstrated that subretinal injection of siRNA successfully reduces the expression of VEGF in targeted cells (RPE cells) of wet AMD. The ordinary skilled in the art would have reasonable expectation of success to deliver the MyD88 siRNA taught by Avkin-Nachum subretinally following teaching from Reich et al. Therefore, the claimed invention would have been prima facie obvious to an ordinary skilled in the art at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,707,235. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and claims 1-2 of the ‘235 patent both encompass method of treating age related macular degeneration (AMD) by using MyD88 inhibitor, a siRNA targeting MyD88.  It would have been obvious to an ordinary skilled in the art to deliver siRNA using methods well known in the art for deliver siRNA to RPE cells such as IVT and subrentinal injection.  Claim 1 of ‘235 also include using inhibitors to IL18, NLRP3 or Caspase1 inhibitor as recited in present claim 8.  Therefore, claims 1, 2, 4-6 and 8-11 are obvious in view of claims 1-2 of the ‘235 patent.  
Claims 1-2, 4-6, 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,453,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and claims 1-24 of the ‘226 patent both encompass method of treating a subject by using MyD88 inhibitor, a siRNA targeting MyD88.  Although claims 1-23 of ‘226 recites the preamble of protecting retinal pigment epithelium cell, retinal photoreceptor cell, or a choroidal cell, all methods read on administering MyD88 inhibitor as claimed in claims 1, 2, 4-6, 8-11 of present invention.  Moreover, claim 24 of the ‘226 patent is directed to treating AMD by using MyD88 inhibitor.  Claim 3 of the ‘226 patent recites using double stranded RNA to inhibit MyD88, which read on siRNA inhibitor of claims 2, 4, 5 and 6 of the present application.  Claim 11 of ‘226 patent recites delivering the inhibitor using methods including IVT and subrentinal injection as recited in present claims 9-11.  Claim 6-8, 10 and 12 of ‘235 also include using inhibitors to IL18, NLRP3 or Caspase1 inhibitor as recited in the present claim 8.  Therefore, claims 1, 2, 4-6 and 8-11 are obvious in view of claims 1-24 of the ‘235 patent.  
Claim 1, 2, 4-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/739,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 11-15, 18-20 of ‘821 application and claims 1-6 of the present application all encompass a method treating macular degeneration that comprises a single step of administering an inhibitor of MyD88.  Claims 5, 8, 9 and 16 of the ‘821 application recites further administering IRAK1 or IRAK4 inhibitor, which is also recited in claim 7 of the present application.  Claim 6, 7, 10, 16 and 17 further recites administer inhibitor of P2X7 activation, inhibitor of IL-18, inhibitor of NLRP3 inflammasome, inhibitor of Caspase 1, an inhibitor of AluRNA or compounds that increases the amount of DICER, which is also recited in claim 8 of the present application.  Claims 9-11 of present application would have been obvious in view of claims 11, 12 and 20 of the ‘821 application because delivering composition such as siRNA to treat eye disorder that associated with RPE cells, retinal photoreceptor or a choroidal cell by subretinal injection or intravitreous injection is routine practice in the art.  Therefore, the claimed method of the present application 1, 2, 4-11 is obvious variants of the method claimed in claims 1-20 of the ‘821 application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636